Citation Nr: 1046093	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-16 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a cognitive disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent 
disabling for residuals of a traumatic brain injury with post 
concussive syndrome and chronic daily headaches.

3.  Entitlement to a total disability rating based on individual 
unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to January 
1981, April 1981 to April 1987, and November 1991 to January 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In May 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims folder.

As will be discussed below, the medical evidence of record has 
suggested that the Veteran may no longer be able to work due to 
his service-connected disabilities.  In Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the United States Court of Appeals for Veterans' 
Claims (Court) held that a TDIU claim is part of an increased 
disability rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
rating assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  As such, the issues before the Board 
are as set forth above.

The issues of entitlement to an initial evaluation in excess of 
10 percent disabling for residuals of a traumatic brain injury 
with post concussive syndrome and chronic daily headaches and 
entitlement to a TDIU are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt, the competent evidence shows a relationship 
between the current cognitive disorder and the Veteran's active 
service.


CONCLUSION OF LAW

The criteria for service connection for a cognitive disorder have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. § 3.303.  
In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, service 
connection may also be granted on a secondary basis for a 
disability if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Evidence of 
a temporary flare-up, without more, does not satisfy the level of 
proof required to establish an increase in disability.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the regulation addressing service connection 
for disabilities on a secondary basis, 38 C.F.R. § 3.310, was 
amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 
7, 2006), effective October 10, 2006.  The change was made to 
conform VA regulations to decisions from the Court, specifically 
Allen v. Brown, 7 Vet. App. 439 (1995).  The prior regulation 
addressed whether a service connected disability was the cause of 
a secondary disability.  The Allen decision provides for 
consideration of whether a service-connected disability 
aggravates a non-service-connected disability.  The change in 
regulations includes the holding from Allen in a new section, 38 
C.F.R. § 3.310(b).

The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for a 
cognitive disorder.  The Veteran's service treatment records 
reveal that the Veteran suffered head trauma in a motorcycle 
accident while in service in September 1981.

The Veteran has reported that his wife and his children take care 
of him.  His daughter was reported to stay home with the Veteran 
when his wife goes out because he will forget what he is doing 
and get confused.  He reported that he left his job as a truck 
driver because he would forget what load he was carrying and 
where he was going.

In a May 2005 private psychiatric examination report, the Veteran 
was diagnosed with "rule-out cognitive disorder NOS."

In a May 2005 physicians note, associated with the Veteran's 
Social Security Administration benefits application, the Veteran 
was noted to be diagnosed with a mild to moderate cognitive 
impairment secondary to depression.

A May 2006 VA treatment note revealed that upon cognitive testing 
the Veteran had reduced affect during conversational interactions 
and slow response time to auditory input.  He stated that 
sometimes he felt like people were talking to him at a distance 
and that his eyes sometimes freeze and he is not able to attend 
to a speaker.  The Veteran described his memory as being "shot" 
and indicated that he had to keep notes and reminders daily.  
Formal testing was not completed.  The Veteran was noted to have 
cognitive deficits and that there was a need for cognitive and 
compensation strategies.  

A June 2006 VA treatment note indicated that the Veteran reported 
memory impairment and that the Veteran demonstrated memory 
impairment on clinical examination.  A July 2006 VA treatment 
note indicated that the Veteran had memory difficulties and was 
sent for a neuropsychiatric consultation.

In a treatment note dated in July 2006 the Veteran was noted to 
have cognitive deficits including attention, short term memory, 
and delays that warranted formal cognitive and language 
assessment.

An August 2006 neuropsychiatric examination revealed that the 
Veteran's had impairment of mental status, attention, immediate 
recall, delayed recall, recognition, fluency, construction, and 
executive function and that the impaired functioning was 
consistent with his history of traumatic brain injury.

The Veteran was provided a Palm Tungsten E2 handheld device as a 
cognitive prosthetic.

In August 2007 the Veteran was afforded a VA Compensation and 
Pension (C&P) mental disorders examination.  After examination 
the Veteran was diagnosed with opioid dependence and cognitive 
disorder.  The examiner rendered the opinion that the Veteran's 
cognitive impairment was not caused by or a result of the 
Veteran's head trauma in 1981.  The examiner stated that there 
was no objective data to support a link between his current 
complaints of memory impairment and the Veteran's motorcycle 
accident in 1981 with loss of consciousness.  The examiner noted 
that the Veteran's service treatment records did indicate and 
residual effects of the Veteran's head trauma.  The examiner 
further reported that the Veteran had a history of hysterical 
reactions since the military that made exaggeration of symptoms 
possible and that a history of opioid dependency can contribute 
to the Veteran's complaints.

In August 2007 the Veteran was afforded a VA C&P brain and spinal 
cord examination.  The examiner noted that the Veteran claimed 
that he had loss of peripheral vision, in his right eye, memory 
loss, and constant headaches as residuals of his head trauma 
while on active duty in September 1981.  The Veteran reported 
that he had a loss of consciousness associated with a motorcycle 
accident in September 1981.  The Veteran indicated that he had 
quit his job as a truck driver due to his memory impairment.  The 
examiner noted that on examination he had a zero out of three for 
work recall after five minutes of distraction.  While he was able 
to spell world forwards, he had difficulty spelling world 
backwards.  He was unable to perform serial sevens or serial 
threes.  He made six out of ten errors in contrasting programs.  
After examination the Veteran was diagnosed with traumatic brain 
injury with post concussive syndrome and chronic daily headache 
and herniated disc C6-C7 with right upper extremity 
radiculopathy.  The examiner rendered the opinion that based upon 
a review of the service treatment records it is at least as 
likely as not that the Veteran's residuals of head trauma in 
September 1981 have caused him to have an impairment with memory 
loss and constant headache. 

In a statement dated in April 2009 the Veteran's wife reported 
that the Veteran had a short attention span and that he had 
difficulty completing long activities.  The Veteran was reported 
to need constant supervision.  It was reported that the Veteran 
has been found staring blankly and unresponsive.  The Veteran 
reported to his wife that he sometimes feels stuck.

In May 2009 the Veteran was afforded a VA C&P brain and spinal 
cord examination.  The Veteran was noted to have cognitive 
problems of moderate short term and remote memory problems.  The 
examiner noted that on a neuropsychological assessment dated in 
August 2006 the Veteran was found to have impaired mental status, 
attention, immediate recall, delayed recall, recognition, 
fluency, construction, and executive functions and that these 
impairments were consistent with the Veteran's history of 
traumatic brain injury.  The examiner diagnosed the Veteran with 
residuals of traumatic brain injury and post traumatic headaches 
secondary to traumatic brain injury.  The examiner stated that 
the Veteran had memory loss, decreased concentration, difficulty 
following instructions, vision difficulty, and pain that impacted 
on the Veteran's occupation.

In an addendum to the May 2009 VA examination the examiner noted 
that the Veteran had objective evidence of mild impairment of 
memory, attention, concentration, or executive functions 
resulting in mild functional impairment in response to I of the 
new traumatic brain injury criteria.

The Board finds that entitlement to service connection for a 
cognitive disorder is warranted.  After a VA mental disorders 
examination in August 2007, the Veteran was diagnosed with a 
cognitive disorder.  The examiner rendered the opinion that the 
Veteran's cognitive disorder was not related to the Veteran's 
motorcycle accident in 1981.  The examiner stated that there was 
no objective data to support a link between his current 
complaints of memory impairment and the Veteran's motorcycle 
accident in 1981 with loss of consciousness.  In addition, the 
examiner stated that the Veteran's service treatment records did 
not reveal any residual effects of the Veteran's head trauma.  
However, after a VA brain and spine cord examination in August 
2007 the examiner rendered the opinion that it was at least as 
likely as not that the Veteran's residuals of head trauma in 
September 1981 have caused him to have an impairment with memory 
loss and constant headache.  The Board notes that the Veteran's 
cognitive disorder has been described to be moderate short term 
and remote memory problems.  The Board notes that the level of 
training, education, and experience of the person conducting the 
examination is a factor that, if the Board affords more or less 
weight to the report because of that reason, must be thoroughly 
explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 
569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996)).  As such, the 
Board finds the opinion rendered at the brain and spinal cord 
examination to be more probative than the opinion rendered as the 
mental disorders examination.  As the evidence is at least in 
relative equipoise, entitlement to service connection for a 
cognitive disorder is granted.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  


ORDER

Entitlement to service connection for a cognitive disorder is 
granted.


REMAND

The Veteran seeks entitlement to an initial evaluation in excess 
of 10 percent disabling for residuals of a traumatic brain injury 
with post concussive syndrome and chronic daily headaches.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Where a medical examination does not contain sufficient detail to 
decide the claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 
67, 73 (1996); 38 C.F.R. § 4.2.

As noted above, the Veteran was most recently afforded a VA C&P 
brain and spinal cord examination in May 2009.  As the Veteran 
has been granted entitlement to service connection for a 
cognitive disorder in the above decision, the Board finds that 
the Veteran must be afforded another VA C&P examination to assess 
the severity of the Veteran's service-connected traumatic brain 
injury taking into account the manifestations of the Veteran's 
cognitive disorder.

In the report of a VA medical examination dated in August 2007 
the Veteran was noted to have stopped working due to his memory 
loss and neck injury.  In the report of a VA medical examination 
dated in May 2009 the Veteran was noted to report that he 
formerly was employed as a truck driver and was unemployed due to 
his head injury, neck, back, and knee disabilities.  In this 
case, as the Veteran is seeking a higher evaluation for his 
traumatic brain injury with post concussive syndrome and chronic 
daily headaches and has indicated that he is unemployable, 
partly, due to his residuals of a traumatic brain injury, the 
issue of entitlement to a TDIU has been raised as part and parcel 
with the claim for a higher evaluation.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  Consideration may be given to a Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her age 
or the impairment caused by non-service-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of his or 
her service-connected disabilities and there is one disability 
ratable at 60 percent or more, or, if more than one disability, 
at least one disability ratable at 40 percent or more and a 
combined disability rating of 70 percent.  Id.

To date, the Veteran has not been afforded a VA medical 
examination regarding whether his service-connected disabilities 
prevent him from securing or following a substantially gainful 
occupation.  As such, the Board finds that this claim must be 
remanded for an opinion to be obtained.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Since the claims file is being returned it should be updated to 
include VA treatment records compiled since January 2010.  See 38 
C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
since January 2010.  Any additional 
pertinent records identified by the Veteran 
during the course of the remand should also 
be obtained, following the receipt of any 
necessary authorizations from the Veteran, 
and associated with the claims file.

2.  Thereafter, afford the Veteran a VA 
examination to determine the current 
severity of his traumatic brain injury with 
post concussive syndrome and chronic daily 
headaches.  The examiner should identify 
and completely describe all current 
symptomatology.  The Veteran's claims 
folder must be reviewed by the examiner in 
conjunction with the examination.

Ask the examiner to discuss all findings in 
terms of Schedule of Ratings for Mental 
Disorders, 38 C.F.R. § 4.130; 38 C.F.R. § 
4.124a, Diagnostic Code 8045; Evaluation of 
Cognitive Impairment and Subjective 
Symptoms, 38 C.F.R. § 4.124a; and 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  The 
pertinent rating criteria must be provided 
to the examiner.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

All pertinent pathology that is found on 
examination should be noted in the report 
of the evaluation.  To the extent possible, 
the examiner should elicit a complete 
history from the Veteran and specifically 
identify all neurological manifestations 
directly attributable to the brain trauma.

In particular, the examiner should identify 
any purely neurological symptoms 
attributable to the service-connected 
disability, and provide an opinion 
regarding the impact of residuals of the 
head injury on the Veteran's ability to 
work.  If the Veteran is mentally incapable 
of providing a complete history, this fact 
should be noted in the examination report.

Also, the examiner should provide specific 
opinions addressing the degree to which the 
service-connected disability is manifested 
by facets of cognitive impairment 
including: memory, attention, 
concentration, executive functions; 
judgment; social interaction; orientation; 
motor activity; visual spatial orientation; 
subjective symptoms; neurobehavioral 
effects; communication; and consciousness.

3.  Schedule the Veteran for an appropriate 
VA examination.  The claims file should be 
made available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be conducted.

The examiner is requested to opine as to 
whether, without regard to the Veteran's 
age or the impact of any nonservice- 
connected disabilities, it is at least as 
likely as not that his service-connected 
disabilities (herniated disc C6-7 with 
limitation of motion, right upper extremity 
radiculopathy, residuals of a left knee 
injury, residuals of traumatic brain injury 
with post concussive syndrome and chronic 
daily headaches, bilateral hearing loss, 
and cognitive disorder), either alone or in 
the aggregate, render him unable to secure 
or follow a substantially gainful 
occupation.  A complete rationale for any 
opinion expressed and conclusion reached 
should be set forth in a legible report.

4.  Thereafter, readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


